Citation Nr: 0318909	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-06 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder diagnosed as post-operative herniated nucleus 
pulposus at the level of the fifth lumbar and first sacral 
vertebrae (L5-S1) with spina bifida deformity has been 
received.

(The issue of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the lower back claimed to 
be the result of Department of Veterans Affairs (VA) medical 
treatment in 1985will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
November 1971 to November 1975, and from October 1981 to 
April 1982.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia in which the RO determined 
that the appellant had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a low back disorder diagnosed as post-
operative herniated nucleus pulposus at the level of the 
fifth lumbar and first sacral vertebrae (L5-S1) with spina 
bifida deformity.

In a May 2002 decision, the Board found that the appellant 
had not submitted new and material evidence to reopen the low 
back claim.  The appellant appealed that Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2003, the parties filed a Joint Motion 
for Remand and requested a stay of proceedings pending a 
ruling on the Joint Motion.  The basis for the Motion for 
Remand was that the Board had not adequately addressed VA's 
compliance with the duty to notify, under 38 U.S.C.A. 
§ 5103(a), pursuant to the Court's holding in Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).  A February 2003 
Order of the Court granted the Joint Motion and vacated the 
Board's decision.  The issue on appeal was remanded pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).

The issue of entitlement to service connection for a low back 
disorder diagnosed as post-operative herniated nucleus 
pulposus at the level of the fifth lumbar and first sacral 
vertebrae (L5-S1) with spina bifida deformity will be 
addressed in the REMAND section that follows the ORDER 
section in the decision below.  

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 
is the subject of a separate document under the same docket 
number because the appellant has a different representative 
for that appeal.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to reopen 
his claim.

2.  The Board denied reopening of the claim for service 
connection for a low back disorder in a decision issued in 
July 1990; the denial was upheld on appeal.

3.  The RO denied reopening of the appellant's claim for 
service connection for a low back disorder in a rating 
decision issued in December 1992; the appellant was notified 
of the denial that same month, but he did not appeal that 
denial.  

4.  Additional evidence submitted subsequent to the December 
1992 rating decision that denied the appellant's low back 
claim is new and material.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision that denied the 
appellant's claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the December 1992 
rating decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a), 3.159(b) (2002); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim for entitlement to service connection for a 
low back disorder.  After a thorough review of the evidence 
of record, the Board finds that that new and material 
evidence has been submitted to reopen this claim.  Therefore, 
that claim is reopened and the appellant is entitled to have 
that claim considered de novo.  The case is being remanded to 
the RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The Board initially notes that the Board determined that the 
appellant had not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
low back disorder diagnosed as herniated nucleus pulposus at 
L5-S1 with spina bifida deformity in a decision issued in 
July 1990.  The Court affirmed the Board's July 1990 decision 
in September 1992.

Thereafter, the appellant's attempt to reopen his low back 
service connection claim was denied in a rating decision 
issued in December 1992.  The appellant was notified that 
same month of that rating decision, but he did not appeal the 
denial.  Therefore, the December 1992 rating decision 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As previously noted, the 
December 1992 rating decision, the last time the low back 
disorder claim was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the December 1992 rating decision.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its December 
1992 rating decision included the appellant's service medical 
records; the reports of VA examinations; the reports of VA 
inpatient and outpatient treatment; the reports of private 
medical inpatient and outpatient treatment; the appellant's 
June 1982 claim for service connection; and various written 
statements submitted by the appellant and third parties.  The 
service medical records reveal the existence of spina bifida 
occulta at L5.  This condition had been identified during an 
examination in December 1974 but was apparently asymptomatic, 
as the appellant denied symptoms of recurrent back pain when 
he underwent a separation medical examination in July 1975.  
Prior to his separation from service in 1982, the appellant 
underwent several thorough medical examinations.  His 
complaints pertained mainly to his cervical spine.  There 
were no complaints pertaining to his low back or lower 
extremities.  Nor were there any complaints, treatment, 
clinical findings or diagnoses regarding a low back disorder.  
An October 1985 VA hospital summary indicates that the 
appellant had reported a six-week history of low back pain of 
sudden onset after attempting to lift a heavy object.

The evidence added to the claims file after the December 1992 
rating decision denial includes VA inpatient and outpatient 
medical records; private medical records; written statements 
from private physicians; and various written statements 
submitted by the appellant and a third party.

The added evidence of record includes a July 2002 statement 
of a nurse who had known the appellant since 1973.  She 
indicated that the appellant was involved in a car accident 
in 1974, and that he complained of back pain thereafter.

The evidence of record also includes letters from a private 
physician dated in July 2002, and June 2003.  The doctor 
stated that he had reviewed the appellant's service medical 
records and the records from the October 1985 surgery.  The 
doctor further stated that that he had examined and treated 
the appellant and that he had reviewed his own treatment 
records.  The doctor opined that the appellant's back 
problems stemmed from an in-service injury in 1974.

The specified basis for final disallowance of the appellant's 
claim for service connection for a low back disorder was that 
the evidence failed to show the existence of any low back 
disorder that could be causally associated with his Air Force 
service.  The July 2002 and June 2003 private medical 
opinions provide additional information and details that 
should be considered in order to fairly decide the merits of 
the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant was 
treated after service for low back problems and provides an 
opinion concerning the etiology of those disorders.  The new 
evidence, when viewed with the old evidence, raises the 
possibility that the appellant's low back disorder was 
incurred as a result of his Air Force service.

The Board finds that the evidence submitted subsequent to the 
December 1992 rating decision provides relevant information 
as to the question of whether the appellant suffers from a 
low back disorder that is etiologically related to service.  
The Board therefore finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for a low back disorder 
diagnosed as post-operative herniated nucleus pulposus at the 
level of the fifth lumbar and first sacral vertebrae (L5-S1) 
with spina bifida deformity.

As noted above, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) in November 2000.  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).


In this case, in light of the Board's reopening of the 
appellant's claim, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Because the claim has been 
reopened, the Board finds no prejudice to the appellant in 
its reopening the claim and remanding the matter of 
entitlement to service connection for additional action by 
the RO.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

The claim for service connection for a low back disorder 
diagnosed as post-operative herniated nucleus pulposus at the 
level of the fifth lumbar and first sacral vertebrae (L5-S1) 
with spina bifida deformity is reopened; to that extent only, 
the claim is granted.


REMAND

As noted above, changes in the law made by the VCAA are 
applicable to all claims filed on or after November 9, 2000 -
- the date of enactment of the VCAA -- or filed before that 
date and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099- 2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Since the issuance of the March 2001 SOC and the transfer of 
the claims file to the Board in October 2001, additional 
evidence on the issue of service connection for a low back 
disorder has been received.  The submitted additional 
evidence appears to be relevant to the issue on appeal.  The 
appellant has not provided a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since an SSOC pertaining to that evidence was not issued, 
this evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

In addition, while the case was in appellate status, the 
Court clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the appellant 
should identify all sources of treatment 
for his back condition from 1982 to the 
present.

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any private doctor and/or hospital 
identified in the evidence or record or 
by the appellant, to the extent not 
already on file.  In particular, the 
appellant should identify all sources of 
treatment for his back condition from 
1982 to the present.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange to have the appellant's 
claims file reviewed by an orthopedic 
surgeon or neurologist or other 
appropriate practitioner.  The reviewer 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any low back pathology.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
at least as likely as not that any 
documented lumbar spine pathology is 
related to the appellant's service that 
included a car accident in 1974.  The 
results of all imaging reports and 
examinations of record should be 
discussed.

5.  Thereafter, the RO should 
readjudicate the appellant's service 
connection claim, with consideration of 
the evidence received by the Board.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After development has been completed, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


